Scott, J.:
By the judgment appealed from the defendant is enjoined from carrying on certain operations incident to the transaction of its business as a railroad company and common carrier.
The plaintiff is thé owner and part occupant of a large apartment house situated on the easterly side of Eiverside drive at the comer of Eighty-sixth street. ' The defendant is a railway corporation operating a railroad which runs close to the Hudson river approximately parallel with Eiverside drive. That it is duly authorized to operate is not questioned, the plaintiff’s complaint being that in so operating it causes annoyance to him and to others residing on or near Eiverside drive. Between plaintiff’s property and the defendant’s tracks in Eiverside drive is a wide boulevard or parkway, and a public park, known as Eiverside Park, which lies between the drive and defendant’s right of way. The railroad property does not, therefore, abut upon nor is it contiguous to plaintiff’s property, of which there is no occupation or appropriation by defendant. The judgment appealed from grants only injunctive relief, no pecuniary damage being awarded. Indeed it was neither proven nor found that the acts complained of and which are alleged to constitute a nuisance have in anywise affected the value of plaintiff’s property in respect of which he sues. That the property has not been depreciated in value or rendered unfit for residence is indicated by the fact *477that the plaintiff purchased the property after this action had been commenced, and after he had lived in the house as a tenant for several years and had been during such residence subjected to the annoyances of which he now complains.
The defendant owns and has used and occupied for a number of years a terminal yard extending along the Hudson river from Sixtieth to Seventy-second streets. Within recent years its business, consisting upon the lines in question mainly of receiving and shipping freight, has so increased that its said freight or terminal yard has become inadequate for handling the business, and it has been found necessary, to some extent, to use the sidings and switches above Seventy-second street for the conduct of operations usually confined to a terminal yard, such as breaking up and making up trains and storing freight cars while not in use. It maintains above Seventy-second street two main lines for running trains and two sidings or switches upon which are carried on the operation above specified and of which plaintiff complains.
Two facts are very clearly established by the evidence. The first is that it is necessary to use the tracks and sidings above Seventy-second street for what are termed “ yard ” purposes so long as defendant’s yard facilities remain inadequate as they are at present; the second is that it is not wholly defendant’s fault that its yard facilities have not already been increased and made adequate.
It is true that the court has found that it is not necessary or requisite for the proper maintenance, operation "or use of defendant’s railroad that cars should he stored on the sidings between Seventy-second and Ninety-sixth streets, or that incoming freight cars should be classified on the tracks between Seventy-second and Eighty-sixth streets, but it is also found that “the use of the defendant’s tracks between 72nd Street and 96th Street as a freight terminal yard for the purpose of switching, classifying and storing freight cars is caused by congestion of traffic and inadequate facilities in the 60th Street terminal yard.” It is also found that the so-called Sixtieth street terminal yard is a badly arranged yard, in which no substantial improvement has been made during the past thirty-five years, and that defendant through its engineers *478has planned, but not yet put into effect a substantial improvement in said yard which would at least double its present capacity. It is also found that defendant is now making full use of its facilities to their full capacity for the proper management and operation of its said terminal yard to the fullest extent which the existing area of said yard and terminal and the movement of freight cars and the disposition of freight permits; that the capacity of its yard between Sixtieth and Seventy-second streets cannot be materially increased without the acquisition of about nine acres of land, title to which is in the city of 'New York, and about two acres of land title to which is in private owners; that by an act of the Legislature passed in 1911 and known as chapter 777 of the Laws of that year the defendant was directed to submit on or before the 1st day of October, 1911, to the board of estimate and apportionment of the city of New York plans and profiles showing proposed changes in the railroad and railroad structures, yards, stations and terminal facilities of said railroad owned by it from the northerly boundary of said city extending as far south as Battery Park, a distance which would include the Sixtieth street terminal yard and the tracks above Seventy-second street; that such plans were prepared by defendant and submitted to said board, as required by said act, in September, 1911, and modified plans were, at the request of said board, submitted May 12, 1913, but that neither of said plans have been acted upon by the said board, or any officer or agent of said city, and that the defendant is awaiting action thereon.
In considering the judgment appealed from we must, therefore, accept as facts established by the findings and supported by the evidence that the annoyances of which plaintiff complains result from using the two sidings or switches north of Seventy-second street for operations usually conducted in terminal yards; that the use of said sidings or switches for this particular purpose is rendered necessary by the increase of defendant’s business which has outgrown the facilities of its Sixtieth street terminal yard, and that defendant has been prevented from increasing its terminal facilities so as to enable it to handle its traffic without using the switches above Seventy-second street, by the inaction of the public authorities and their *479neglect to either approve or disapprove the plans proposed by defendant.
It remains to consider upon these premises whether a sufficient case has been made out for the very sweeping injunction which has been issued. Before proceeding to consider the injunctive clauses of the contract in detail it may be noted not only, as already said that no property of the plaintiff is actually appropriated or encroached upon, and that no pecuniary damage to plaintiff or his property is proven or found, but also that such annoyances as plaintiff suffers from the operation of defendant’s road are not special or peculiar to him, but are shared by a great number of other persons, in fact by all who reside within hearing of the operations complained of. Whether without a finding of special or pecuniary damage plaintiff is entitled to any injunctive relief is a question not wholly free from doubt, but he certainly is not entitled to such relief unless the defendant is acting unlawfully, unreasonably or negligently in the conduct, of its business. There is no finding, as matter of fact, that defendant’s operations here complained of are unreasonable or negligent. There are findings that it is not “requisite or necessary” to do some of the things complained of, but as pointed out above the obvious meaning of this finding is that it would not be requisite and necessary to do these things if defendant possessed adequate terminal facilities below Seventy-second street. It is found as a conclusion of law that the use of the sidings for the purposes complained of is “unlawful.” Neither the evidence nor the findings of fact, in our opinion, support this conclusion.
There is no legal delimitation of the property to be used as a. terminal yard, as distinguished from that part of a railroad company’s property used solely for the passage of trains, and while we recognize the principle that in selecting a location for a terminal yard a company acts in its private capacity and cannot shield itself behind its charter as an excuse for unnecessarily impairing private property (Baltimore & Potomac R. R. Co. v. Fifth Baptist Church, 108 U. S. 317), yet it is equally clear that the defendant company cannot pursue the business for which it is chartered unless it has a terminal yard somewhere along its line. The defendant has for many years operated a *480terminal yard between Sixtieth and Seventy-second streets, and no complaint is made in this case that its site was improvidently selected, or that it in any sense constitutes a nuisance. When that yard became inadequate for the increasing traffic of defendant it became necessary that a certain part of the operations usually carried on in a yard should be carried on elsewhere until it became possible to increase the facilities of the yard. The natural expedient, and perhaps the only one which was practicable was to use a part of the sidings and switches nearest the yard, and in our opinion it cannot be said to have been unlawful to do so, provided the operations thus, carried on were conducted without negligence or unnecessary annoyance to residents in the neighborhood, and we find no proof or finding that they were not so carried on.
The decree enjoins the defendant (1) from storing live stock cars on its tracks along the line of the Hudson river between Seventy-second and Ninety-sixth streets; (2) from classifying freight cars on said tracks; (3) from maintaining and operating said tracks as a switch yard or as a classification yard or as a storage yard or as a terminal; (4) from making up trains or said tracks; (5) from breaking up trains on said tracks; (6‘ from permitting its locomotives in passing over said track*, to emit smoke caused by burning soft zcoal; and (7) from in any manner operating its railroad in front of and in the vicinity of plaintiff’s premises in such a manner as to constitute a nuisance. The last provision is altogether too vague and indefinite. If a defendant is to be bound by a restraining order, and subjected to heavy penalties for violating it, he is entitled to be advised with precision just what acts he is forbidden to do. Such a broad and general provision “is to lay the foundation for inevitable future litigation in which the issues will be likely to be tried on unsatisfactory ex parte affidavit testimony, in contempt proceedings.” (Oehler v. Levy, 139 Ill. App. 294; Ballentine v. Webb, 84 Mich. 38.) So far as concerns the storing of live stock cars the evidence fails to show that the defendant does store such cars as the word “store” is usually understood. It receives daily a considerable number of cars loaded with live stock and strives to take such precautions as will prevent such cars from standing outside of its Sixti*481eth street yard for any longer period of time than is necessary. Although certain witnesses testified that they were annoyed from time to time with the odors from these cattle cars, none of them testified that their annoyance was continuous, and the plaintiff testified that he had not experienced any annoyance from the cattle or cattle trains ‘ ‘ of late. ” The principal ground for complaint was the noise made in “classifying” trains, meaning the breaking up of trains so as to take different units- or sections to different destinations in the yard. There is no evidence or finding that, assuming the right of defendant to use its switches and sidings above Seventy-second street for the conduct of operations usually carried on in a terminal yard, such operations were carried on negligently or unreasonably. It was held in Friedman v. N. Y. & H. R. R. Co. (89 App. Div. 38; affd., 180 N. Y. 550) that the operation of a railroad yard in an ordinary manner, without negligence, is not a nuisance for which the owner of adjoining premises may recover, although in that case there was proof of actual pecuniary damage, and of much more serious inconvenience and annoyance than the plaintiff has proven in the present case. For the reason already stated we are of the opinion that it was not unlawful under the circumstances for defendant to use its sidings and switches above Seventy-second street for carrying on certain of the operations usually carried on in a terminal yard, and that as to the particular operations complained of there is no evidence and no finding that they were carried on negligently, unreasonably or with wanton disregard of the rights of residents in the neighborhood. This disposes of all the clauses of the judgment except that relating to permitting the issuance from the locomotives of smoke from soft coal. This inhibition can apply only to the locomotives bringing in and taking out solid trains, for it is uncontradicted that the switching locomotives used in yard operation use only hard coal. It also appears that defendant takes precautions against the issuance of soft coal smoke from its running locomotives, although it is evident that these precautions are not always effective. In using these locomotives, however, the defendant stands in a different position from that which it occupies with *482reference to a terminal yard. It is engaged, under legislative authority, in the performance of public duties and is exempt, as a public servant, from liability to private suits so far as concerns the incidental damage accruing to the owners of non-ad jacent lands through the proper and skillful operation of the railway. (Richards v. Washington Terminal Co., 233 U. S. 546.) There is no evidence in the case, nor any finding, that the locomotives from which black smoke is sometimes emitted are not operated in a proper and skillful manner.
Upon the whole case we are of the opinion that on the findings of fact as they stand no case was made out for injunctive relief, and that the complaint should have been dismissed at the trial.
The judgment will, therefore, be reversed and the complaint dismissed, with costs to the defendant in this court and in the court below.
Ingraham, P. J., and McLaughlin, J., concurred; Dowling and Hotchkiss, JJ., dissented.